UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported:March 1, 2010 COACHMEN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) INDIANA 1-7160 35-1101097 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation or organization) Identification No.) 2831 Dexter Drive, Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) (574) 266-2500 (Registrant’s telephone number, including area code) N / A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On March 1, 2010, All American Building Systems, LLC, a subsidiary of Coachmen Industries, Inc. (the “Company”) entered into a contract with a private developer for the construction of two modular apartment buildings in Dubuque, Iowa.This contract is for the first phase of a housing project that the Company anticipates will involve the construction of 12 apartment buildings containing a total of 216 dwelling units, with a total project price of approximately $13 million.The contract price for the design, construction, delivery, and finish of the two apartment buildings currently under contract with the Company is approximately $2.4 million, and work on these buildings is to begin immediately.The Company anticipates that the bulk of the revenue for these two apartment buildings will be recognized in the second quarter of 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COACHMEN INDUSTRIES, INC. Date: March 2, 2010 By: /s/ James T. Holden James T. Holden, Secretary Printed Name and Title
